COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Kendall Bell v. The State of Texas

Appellate case number:     01-15-00510-CR

Trial court case number:   1394740

Trial court:               263rd District Court of Harris County

       In December 2016, we reversed appellant Kendall Bell’s transfer from juvenile court to
criminal district court based upon Moon v. State, 451 S.W.3d 28 (Tex. Crim. App. 2014).
        In its first ground in its petition for discretionary review to the Court of Criminal Appeals
from this panel’s opinion, the State raised for the first time a jurisdictional challenge. The Court
of Criminal Appeals granted the petition on this ground, vacated this Court’s judgment, and
remanded the case so that the jurisdictional issue could be “fully vetted . . . in the first instance.”
Bell v. State, – S.W.3d –, No. PD-0052-17, 2017 WL 1067892, at *1 (Tex. Crim. App. March
22, 2017).
       Bell had been released on bail while the petition was pending in the Court of Criminal
Appeals. But the criminal district court issued an alias capias for Bell’s arrest on Friday, May
19, 2017, shortly after the mandate issued from the Court of Criminal Appeals.
         Bell has filed a motion asking this Court to set bail under article 44.04(h) of the Code of
Criminal Procedure and a separate motion to stay the alias capias. However, article 44.04(h)
permits us to set bail only when a conviction is reversed and a petition has not yet been filed with
the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. art. 44.4(h). Our judgment has been
vacated and thus Bell’s conviction has been reinstated. Accordingly, we do not have authority to
set bail at this time.
          We therefore deny Bell’s Motion for $50,000 Bail and his Motion for Stay of Alias
Capias.
          It is so ORDERED.

Judge’s signature: /s/ Rebeca Huddle
                    Acting individually        Acting for the Court

Panel consists of Justices Keyes, Brown, and Huddle.
Date: May 23, 2017